By TERRELL, PJ.,
(Dissenting)
This case arises substantially from the following set of facts.
Two neighbors by the name of Haver and Holman owning and occupying adjoining lots, entered into an oral agreement whereby each allowed five (5) feet on his lot toward a common driveway, ten GO) feet wide. This drive-way was improved by two cement strips and was used by both neighbors. This occurred in 1909 or 1910. By meane conveyances, the property of Haver was finally deeded to Rubinstein, the plaintiff herein, and the property of Holman was finally deeded to Turks, the defendants herein.
Plaintiff claims the right by prescription to use said driveway. Defendants have contested this right, and have erected in the center of said driveway on the common property line, a fence.
Plaintiff’s prayer is that the defendants be enjoined from interfering with his use of the driveway. The question of law presented is — has the plaintiff gained the right to ase this driveway by prescription?
It is agreed on both sides that this driveway in 1909 or 1910 was the result of an agreement between the adjacent owners, Haver and Holman. This agreement was verbal and nothing therein contained designated the length of time that the use for a driveway was to continue. Both parties apparently agree that a right by prescription can arise only by open, notorious, continuous and adverse possession for '-wenty-one years.
Plaintiff contends that immediately the drive-way was constructed and open for use of both parties that open, notorious and adverse possession• started -in --his -favor,. Defendants . contend that in Ohio, when the use of land of another is initiated oy agreement or permission that the ossession thereof is not adverse and cannot ripen into a prescriptive right by the lapse of time. To sustain this contention the defendants cite the case of Elster v Springfield, 49 Oh St 82, wherein Judge Spear, on page 94, says:
“To thus acquire an easement the enjoyment of the privilege must have been under an adverse claim of . right, since no length of enjoyment by permission can ripen into an easement.”
There is also cited the case of Pavey v Vance, 56 Oh St 162, in which it is held that the fact of the use is open to explanation and may oe shown to have been permissive.
In the case of Penna. Railroad Company v Donovan, 111 Oh St 341, the first syllabus reads:
“1. An easement by prescription may be acquired by open, notorious, continuous adverse use for a period of twenty-one years. Such use never ripens into a prescriptive right unless the use is adverse and not mereiy' permissive.”
It is also held in the case of Lane v Kennedy, 13 Oh St 42, on page 46, that permissive possession can never ripen into a title.
In the case of Kirk v Smith, 9 Wheatley 288, it is stated:
“It would shock the sense of right which- must be felt equally by ’ legislators and by judges, if a possession which was permissive and entirely con.sistent with 'the title f another should silently bar that title.”
It is stated in Dietrick v Noel, 42 Oh St 18, on page 21:
“The very essence of an adverse possession is that the holder of- it claims the right to -his possession not under, but in opposition to the title to which his possession is- alleged to be adverse. Nor is possession adverse when, it is *656held by agreement with the true owner.
After. the agreement, the possession by Wallace was peaceable because of the agreement. From that time forth the adverse character of the possession ceased to be hostile -md exclusive and its continuity was broken.”
In the instant case, the possession of the drive-way and the use thereof by Holman and Haver, after their agreement, was' peaceable because of the agreement, and from that time forth there was no adverse character of the possession between these two parties.
From the foregoing authorities it would appear that the rule in Ohio at least is that where possession of land of another originates by permission that no such continued possession can ripen into a prescriptive right.
There is cited the case of Kimbel v Anderson, 125 Oh St 241, by the plaintiff to sustain his contention.
The facts in this.case are somewhat similar to the case at oar. There was a joint drive-way upon the lots of adjacent lot owners. When Smith owned the adjoining lots and having erected a house on one, he sold the house but prior thereto had established a driveway between the two lots, taking five (5) feet off each lot for the drive-way. In his deed there was no reservations as to the use of the driveway. Apparently there is no evidence of any agreement between the parties for the use of this drive-way and nothing was said in the deeds pertaining to "its use and no right was granted in the deed for its use so it follows that the use of the •drive-way thereafter was a trespass.
It is stated by the Supreme Court at page 245:
“Inasmuch as the conveyance was made without any reservation by Smith of the use of that portion of the driveway on the conveyed iot any use of it which -was made by Smith thereafter, inconsistent with his grant, became an adverse use and hostility therefore began by úse immediately after the conveyance.”
It, is evident that this decision in Kimbel v Anderson is,not authority for the principle as contended by plaintiff that possession and use of land-under an agreement or permission may ripen into a prescriptive right.
The majority have come to a different conclusion and nave cited many cases outside of Ohio. These cases apparently hold that possession and use under an oral agreement may ripen into a prescriptive right but it does not appear to me that Ohio has adopted that rule.
PER CURIAM:
Decree for plaintiff restraining defendants from ‘any and all interference with the use, maintenance and the right to make all reasonable and necessary repairs of :he drive-way between sublots numbers 148 and 149 on East 93rd Street, described in the petition.
This decision is grounded upon the following authorities:
Kimball et v Anderson et, 125 Oh St 241.
Lechman v Mills, 13 Lawyers Reports Ann. (N. S.) 990, and note.
Jensen v Showalter, 79 Neb. 544.
Barnes v Haynes, 79 Mass. 188.
Clark v Henckel, 26 Atl. (Md.) 1039.
Townsend v Bissell, 4 Hun Rep. (N. Y.) 297.
Thompson v Easley, 87 Ga. 320.
LIEGHLEY, J„ MORGAN, J, concur.
TERRELL, PJ, dissents.